DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This Action is in response to the amendment filed on September 1, 2022. Claims 1-3, 7-11, 13-20 are currently pending. Claims 17-19 are withdrawn by Applicant’s election. Claims 4-6 and 12 have been cancelled by Applicant and claim 20 is newly added. Claims 1-3, 7-11, 13-16 and 20 are fully examined.
With respect to the 101 rejection, Applicant’s amendment overcomes the rejection.
With respect to the 112 rejections, Applicants amendment overcomes the rejection.
With respect to the 103 rejections, Applicant’s amendments fail to overcome the rejections, because the amendment to independent claims 1 and 16, merely incorporate the language of cancelled claims 4, 12, 5 and 6 into the independent claims 1 and 16. Therefore, the amended claims still remain rejected under the same art combination.
In addition, Applicant is of the opinion that the prior art fails to teach that access request is received from the second provider device at the first electronic device and forwarded by the first electronic device to the first provider device for verification. Applicant’s new claim 20 incorporates this argued feature. The examiner respectfully notes that the argument and the new claim are moot in light of new grounds of rejection over Boydstun et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Karafiloski et al. (IEEE EUROCON 2017, 6–8 JULY 2017), in view of Azaria et al. (2016 2nd International Conference on Open and Big Data), further in view of Davies (US Patent Publication No.  2020/0186355)
With respect to claims 1 and 16, Karafiloski et al. teach:
in response to a first providing device adding a first privacy data associated with a first user, deploying, by the first providing device, a data contract on a first blockchain, (Page 763, Col. 2, paragraph 4, Page 768, Col. 1, paragraph 2)
 wherein the first privacy data is stored in a first local database of the first providing device and has a first metadata, and the data contract records the first metadata of the first privacy data; (Page 766 Col. 1 paragraph 2, Page 767 Col. 1 Paragraph 2) 
adding, by the first providing device, a first pointer to a relationship contract of the first providing device, and providing the first pointer to a first electronic device controlled by the first user, wherein the first pointer directs to the data contract; (FIG. 1, “the pointer to the value is made known to the user and the service,” Page 764 Col. 2 paragraph 3, Page 768 Col 1 paragraph 2) 
adding, by the first electronic device, the first pointer to a relationship contract of the first user; (dashboard: Page 764 Col.2 paragraph 3)
in response to the first privacy data being authorized to be shared with a second providing device, providing, by the first electronic device, the first pointer to the second providing device to allow the second providing device to access the first privacy data through the first pointer. (FIG. 3, Page 767 Col. 1 paragraph 4, Page 767 Col. 2 paragraph 3)
adding, by the second providing device, the first pointer to a relationship contract of the second providing device;  (store access policies: Page 764 Col. 1 paragraph 4)
in response to the first pointer in the relationship contract of the second providing device being triggered, sending, by the second providing device, an access request for accessing the first privacy data to the first electronic device; (query the data using the pointer: Page 764 Col. 2 paragraph 3, “devices are controlled by the user from a central point that can be the user’s mobile device,” Page 766, paragraph 3.)
wherein the first metadata of the first privacy data comprises a hash value field in which a data hash value is recorded, and the data hash value is generated based on the first privacy data. (Page 764 Col. 2 paragraph 3)
In addition, with respect to claim 16, Karafiloski et al. teach:
a system for sharing privacy data based on smart contracts comprising: a first providing device, a first electronic device controlled by a first user. (FIG. 1, Page 764 Col.2 paragraph 3)
Karafiloski et al. do not explicitly teach:
in response to receiving an access request of the second providing device for accessing the first privacy data from the first electronic device, performing a verification operation on the second providing device; and 
in response to the second providing device passing the verification operation, providing, by the first providing device, the first privacy data in the first local database to the second providing device through the first electronic device.
in response to the second providing device obtaining the first privacy data, calculating, by the second providing device, a reference hash value based on the first privacy data; 
in response to the reference hash value matching the data hash value, determining, by the second providing device, that the first privacy data is not tampered with; otherwise, determining that the first privacy data has been tampered with. 
However, Azaria et al teach:
in response to receiving an access request of the second providing device for accessing the first privacy data from the first electronic device, performing a verification operation on the second providing device; (Page 28 Col. 2 paragraph 6 – Page 29 Col. 1 paragraph 1) 
in response to the second providing device passing the verification operation, providing, by the first providing device, the first privacy data in the first local database to the second providing device through the first electronic device. (Page 28 Col. 2 paragraph 6 – Page 29 Col. 1 paragraph 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relationship contracts between users and providers, as taught by Azaria et al. into the healthcare data access management of Karafiloski et al., in order to create and update contracts for data sharing on a blockchain. (Azaria et al., Page 26 Col. 1 paragraph 5) 
Karafiloski et al. and Azaria et al. do not explicitly teach:
in response to the second providing device obtaining the first privacy data, calculating, by the second providing device, a reference hash value based on the first privacy data; 
in response to the reference hash value matching the data hash value, determining, by the second providing device, that the first privacy data is not tampered with; otherwise, determining that the first privacy data has been tampered with. 
However, Davies teaches:
in response to the second providing device obtaining the first privacy data, calculating, by the second providing device, a reference hash value based on the first privacy data; ([0289]-[0292])
in response to the reference hash value matching the data hash value, determining, by the second providing device, that the first privacy data is not tampered with; otherwise, determining that the first privacy data has been tampered with. ([0291]-[0292])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate fraud prevention by recalculation hash values, as taught by Davies into the healthcare data access management of Karafiloski et al. and Azaria et al., in order to prevent altered data. (Davies: Abstract)
With respect to claim 2, Karafiloski et al., Azaria et al. and Davies teach the limitations of claim 1.
Moreover, Karafiloski et al. teach:
wherein the first privacy data is a case history data of the first user, the first providing device corresponds to a first medical location, and the second providing device corresponds to at least one of a second medical location, an insurer, and an agent of the first user. (Page 767 Col. 2 paragraph 3)
In addition, the examiner notes that the claim language indicates non-functional descriptive material and therefore does not further limit the scope of the claim.
With respect to claim 3, Karafiloski et al., Azaria et al. and Davies teach the limitations of claim 2.
Moreover, Karafiloski et al. teach:
wherein the first metadata of the first privacy data comprises at least one of a name of the first providing device, a diagnostic department and a diagnostician that generate the case history data, and a diagnosis time of the case history data. (Page 767 Col. 2 paragraph 3)
In addition, the examiner notes that the claim language indicates non-functional descriptive material and therefore does not further limit the scope of the claim.
With respect to claim 7, Karafiloski et al., Azaria et al. and Davies  teach the limitations of claim 1.
Moreover, Karafiloski et al. teach:
wherein the first metadata of the first privacy data comprises an access permission field, in which a name of the first providing device is recorded, (Page 767 Col. 2 paragraph 3)
and in response to the first privacy data being authorized to be shared with the second providing device, the method further comprises: adding, by the first providing device, a name of the second providing device to the access permission field. (public key identity: Page 764 Col. 1 paragraph 5 - Col. 2 paragraph 2)
With respect to claim 8, Karafiloski et al., Azaria et al. and Davies teach the limitations of claim 7.
Moreover, Karafiloski et al. teach:
in response to receiving the access request of the second providing device for accessing the first privacy data, determining whether the name of the second providing device exists in the access permission field; (Page 764 Col. 1 paragraph 5 - Col. 2 paragraph 2)
in response to the name of the second providing device existing in the access permission field, determining that the second providing device is a legal accessor of the first privacy data; (Page 764 Col. 1 paragraph 5 - Col. 2 paragraph 3)
otherwise, determining that the second providing device is not a legal accessor of the first privacy data. (Page 764 Col. 1 paragraph 5 - Col. 2 paragraph 3)
With respect to claim 9, Karafiloski et al., Azaria et al. and Davies teach the limitations of claim 1.
Moreover, Azaria et al. teach:
wherein in response to the first providing device adding the first privacy data associated with the first user, before the step of deploying, by the first providing device, the data contract on the first blockchain, the method further comprises: deploying, in response to a user registration operation of the first user, the relationship contract associated with the first user on the first blockchain; (Page 27 Col. 1 paragraph 3-4) 
adding a user identity record associated with the first user to a user member contract on the first blockchain, wherein the user identity record comprises an identity hash value of the first user, a blockchain address, and a first relationship contract address, wherein the first relationship contract address directs to the relationship contract of the first user, and the identity hash value is generated based on identity information of the first user. (Page 27 Col. 1 paragraphs 3-4 - Col. 2 paragraph 1) 
With respect to claim 10, Karafiloski et al., Azaria et al. and Davies teach the limitations of claim 1.
Moreover, Azaria et al. teach:
wherein in response to the first providing device adding the first privacy data associated with the first user, before the step of generating a first transaction, the method further comprises: deploying, in response to a provider registration operation of the first providing device, the relationship contract associated with the first providing device on the first blockchain; (FIG. 1, Page 27 Col. 1 paragraph 3-4)  
adding a provider identity record associated with the first providing device to a provider member contract on the first blockchain, wherein the provider identity record comprises an identification number, a name, and a second relationship contract address of the first providing device, and the second relationship contract address directs to the relationship contract of the first providing device. (FIG. 1, Page 27 Col. 1 paragraphs 3-4 - Col. 2 paragraph 1)
With respect to claim 11, Karafiloski et al., Azaria et al. and Davies teach the limitations of claim 1.
Moreover, Azaria et al. teach:
wherein in response to the first user selecting the first privacy data in a user interface of the first electronic device and correspondingly selecting, as an object to share the first privacy data, the second providing device from a plurality of providing devices displayed on the user interface, it is determined that the first privacy data is authorized to be shared with the second providing device. (Page 27 Col. 2 paragraph 2-3, Page 28 Col. 1 paragraph 2, Page 29 Col. 1 paragraph 3)
With respect to claim 14, Karafiloski et al., Azaria et al. and Davies teach the limitations of claim 1.
Moreover, Davies teaches:
generating a chain hash value based on a plurality of blocks on the first blockchain; (FIG. 5, [0268]-[0272], [0292]-[0295], [0304], [0320]-[0337])
releasing the chain hash value as a transaction to a second blockchain. ([0262]-[0269]
With respect to claim 15, Karafiloski et al., Azaria et al. and Davies teach the limitations of claim 14.
Moreover, Karafiloski et al. teach wherein the second blockchain is an Ethereum public blockchain. (Page 766 Col. 2 paragraph 3 - Page 767 Col. 1 paragraph 1)
The examiner notes that, the claim recitation indicates non-functional descriptive material and therefore does not further limit the scope of the claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Karafiloski et al. in view of Azaria, and Davies, and further in view of Fu et al. (US Patent Publication No.  2016/0378949)
With respect to claim 13, Karafiloski et al., Azaria et al. and Davies teach the limitations of claim 1.
Karafiloski et al., Azaria et al. and Davies do not explicitly teach:
forwarding, by the first providing device, the first privacy data to the first electronic device held by the first user; and 
forwarding, by the first electronic device, the first privacy data to the second providing device.
However, Fu et al. teach:
forwarding, by the first providing device, the first privacy data to the first electronic device held by the first user; ([0129]-[0137])
forwarding, by the first electronic device, the first privacy data to the second providing device. ([0129]-[0137])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate information forwarding, as taught by Fu et al. into the healthcare data access management of Karafiloski et al., Azaria et al. and Davies, in order to provide privacy data to a second entity via another device. (Fu et al., Abstract, [0051]) 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karafiloski et al. in view of Azaria, and Davies, and further in view of Boydstun et al. (US Patent No.  7,263,717)
With respect to claim 20, Karafiloski et al., Azaria et al. and Davies teach the limitations of claim 1.
Karafiloski et al., Azaria et al. and Davies do not explicitly teach:
in response to the first electronic device receiving the access request for accessing the first privacy data from the second providing device, forwarding the access request to the first providing device; and 
in response to the first providing device receiving the access request for accessing the first privacy data from the first electronic device, performing the verification operation on the second providing device.
However Boydstun et al. teach:
in response to the first electronic device receiving the access request for accessing the first privacy data from the second providing device, forwarding the access request to the first providing device; (FIG.1, security proxy bridge receives access request and forwards the request to the authenticator: Col. 8 ll. 9-31)
in response to the first providing device receiving the access request for accessing the first privacy data from the first electronic device, performing the verification operation on the second providing device. (Col. 7 l. 54-Col. 8 l. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the security proxy bridge, as taught by Boydstun et al. into the access request verification of Karafiloski et al., Azaria et al. and Davies, in order to provide security of privacy data by verification of the requestor (i.e., second providing device) by an authenticator (i.e., first providing device) via a proxy (i.e., the first electronic device) (Boydstun et al. :Abstract, Col. 2 ll. 13-38)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685      


/STEVEN S KIM/Primary Examiner, Art Unit 3685